DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “recent”, “recently”, “current” and “last” in claims 1-2, 10-11 and 16-17 are relative terms which renders the claim indefinite. The terms “recently”, “current” and “last” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In this case term “recently” and “last” can broadly refer to any time frame (i.e. in recent weeks, months, years, etc. or a last week, month, year).  Wherein the term “current” is a common synonym of the term “recent” and comprise the same ambiguities.  Although the term “current” defines a timeframe “a last predetermined time period”, it is still not clear what the “last” time period refers to.  Therefore, it is not clear of how “recently” differentiates from “current” or “last” time period.  
For the purpose of examination, a recent time period is construed to have a time period less than a current or last time period.  I.e. if user is currently working on a document and didn’t open the document a minute ago, the document becomes not recently opened document by the user. 

Further, the independent claims comprise a limitation “a respective document”.  It is not clear if the claim requires for the respective document to be from the set of “one or more target documents” or from the “current working set of documents” OR if the respective document is allowed to be any other document unrelated to the target or the working set of documents.  The intended meaning should be clarified by the independent claims to avoid undue interpretations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US 2013/02754) in view of the applicant’s admitted prior art Gan et al. (US 2016/0371258)(see IDS filed 07/29/2021) and in further view of Brave et al. (US 2007/0150465).

Regarding claim 1, York teaches a method of notifying a document to a user of a cloud-based content management platform, the method comprising: 
identifying, by a processor, a first set of documents ([0078], [0097], [0122]), wherein the first set of documents is hosted by the cloud-based content management platform ([0062] “functionalities of the various embodiments … may be implemented in one or more virtualized computing environments ( e.g., network computing clouds, or the like)”, [0111], [0132]) and does not include one or more documents recently opened by the user ([0096] “these content objects are commonly not easily located or searched by users”, [0112] “when such content objects are detected … an alert is sent … advising her of the new content”, wherein new content does not include content recently opened by the user, [0130], F4:401-403, 420-424)(see NOTE I); 
identifying, by the processor, one or more target documents from the first set of documents for the user based on an amount of overlap in topicality between a respective document and a user's current working set of documents ([0112], [0117] “determine which topics are most relevant to a user's current work”) (see NOTE II), a number of view events of the respective document (F5:535, [0090], [0109] “recommendations that may be provided … based on one or more content objects … being viewed, edited, created, or otherwise interacted with”, [0113]) (see NOTE III), and a number of collaborative events associated with the respective document ([0112], [0113]), wherein the user's current working set of documents comprises documents the user has accessed within a last predetermined time period via the cloud-based content management platform ([0121]); and 
providing, by the processor, a graphical user interface (GUI) of a cloud storage of the user hosted by the cloud-based content management platform for presentation to the user, the GUI identifying the one or more target documents ([0112] “provide only the five most relevant items to user, allowing user to request more items as desired)”, [0124]). 

NOTE I York teaches that carious content (documents) is stored and indexed.  The content is delivered to the working user “in real-time or near real-time of intelligent context-based recommendations” [0050].  The content includes social media posts from archived “messages such as Twitter ™ tweets, short message stack (SMS) messages, instant messages (IMs), chat messages, Linkedin™, Facebook™” [0093], wide-ranging document types as well as of related mails [0085], “stored in an email archive or a document store” [0074].  Given that term “recently” is a relative, ambiguous term and given that recommendations are provide in real time, then any archived, previously stored emails, tweets or documents or a newly discovered content [0130], which is “commonly not easily located or searched by users [0095]” is obviously “does not include content recently opened by the user.”
However, to merely obviate such reasoning, Gan discloses identifying, by a processor, a first set of documents, wherein the first set of documents is hosted by the cloud-based content management platform ([0030], [0037], [0094], [0097]) and does not include one or more documents recently opened by the user ([0026], [0040] “documents most recently provided but not accessed by the user”, [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of York to not include recently opened documents as disclosed by Gan.  Doing so would improve a user's an ability to find desired documents by displaying the most relevant documents as opposed to just the most recently used (Gan [0003]).

NOTE II York teaches indemnifying most relevant topics and documents, based on “keywords or phrases present in each document” “that may be useful to a user who is working with a first document” [0078]-[0079], “a relative likelihood of each of a plurality of potential topic's being relevant to the user at a specific moment” [0117].  Such relevance of between topics, keywords or phrases in the current document and the respective document is construed to be analogous to the “overlap in topicality”.  However, to merely obviate such reasoning, Brave discloses overlap in topicality ([0113], [0233], [0226], F8 see Content Overlap).
NOTE III York teaches identifying reviewers and authors of a particular document [0113], which construed to be analogous to the limitation “a number of view events of the respective document”.  However, to merely obviate such reasoning, Brave discloses a number of view events of the respective document ([0076] “several members of a group of peers all find a particular document to be helpful”, [0085], [0220], [0229]).  NOTE, Brave also further teaches a number of collaborative events associated with the respective document ([0116], [0191], [0218], [0220], [0222], [0228], F7 see Collaborative: Document Management).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of York to include overlap in topicality and a number of view and collaboration events as disclosed by Brave.  Doing so would help improve future search and navigation and allow improvement of quality (Brave [0093], [0103]).

Regarding claim 10, York teaches a  system comprising: a memory device; and a processing device operatively coupled to the memory device, the processing device to: 
identify a first set of documents, wherein the first set of documents is hosted by the cloud-based content management platform and does not include one or more documents recently opened by the user; identify one or more target documents from the first set of documents for the user based on an amount of overlap in topicality between a respective document and a user's current working set of documents, a number of view events of the respective document, and a number of collaborative events associated with the respective document, wherein the user's current working set of documents comprises documents the user has accessed within a last predetermined time period via the cloud-based content management platform; and provide a graphical user interface (GUI) of a cloud storage of the user hosted by the cloud-based content management platform for presentation to the user, the GUI identifying the one or more target documents.
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 16, York teaches a non-transitory, computer readable medium storing instructions that, when executed, cause a processing device to: identify a first set of documents, wherein the first set of documents is hosted by the cloud-based content management platform and does not include one or more documents recently opened by the user; identify one or more target documents from the first set of documents for the user based on an amount of overlap in topicality between a respective document and a user's current working set of documents, a number of view events of the respective document, and a number of collaborative events associated with the respective document, wherein the user's current working set of documents comprises documents the user has accessed within a last predetermined time period via the cloud-based content management platform; and provide a graphical user interface (GUI) of a cloud storage of the user hosted by the cloud-based content management platform for presentation to the user, the GUI identifying the one or more target documents.
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 11 and 17 York as modified teaches the method, the system and the medium, wherein the identifying of the first set of documents comprises: 
determining a second set of documents associated with one or more collaborators of the user based on recent events by the one or more collaborators and importance weights assigned to the one or more collaborators (York [0112], [0117], [0124], C1 “plurality of people identified is weighted by a relevance score”, Gan [0056], Brave [0116], [0238], [0242]); 
determining a third set of documents that are related to documents in the user's current working set of documents (York [0117]-[0118], [0124], Gan [0056]-[0057], [0059], Brave [0112]); and 
generating the first set of documents by combining the second set of documents and the third set of documents and eliminating one or more documents recently opened by the user (Gan [0060] “additional relevant documents may be displayed in addition to the original unified list or may replace the original unified list”, [0061]-[0062], [0066], Brave [0097]).

Regarding claims 3, 12 and 18, York as modified teaches the method, the system and the medium, wherein the determining of the second set of documents associated with the one or more collaborators of the user based on recent events by the one or more collaborators and importance weights assigned to the one or more collaborators comprises: 
determining the one or more collaborators by identifying one or more other users of the cloud-based content management platform providing at least one of a view event, edit event, or comment event to a document shared with the user in the cloud-based content management platform (York [0115], Gan [0051], [0070], Brave [0220], [0229]) within a predetermined time period (Gan [0062], Brave [0175], [0244]-[0245]); 
determining an importance weight for each collaborator based on importance of a respective collaborator in a social network associated with the cloud-based content management platform (York [0112], [0117], [0124], C1 “plurality of people identified is weighted by a relevance score”, Gan [0056]); and 
determining the second set of documents comprising one or more documents with recent events by the one or more collaborators and importance weights assigned to the one or more collaborators (York [0117]-[0118], [0124], Gan [0056]-[0057], [0059], Brave [0116], [0238], [0242]).


Regarding claims 4, 13 and 19, York as modified teaches the method, the system and the medium, wherein the determining of the third set of documents that are related to documents in the user's current working set of documents comprises: 
identifying a key text of each document in the user's current working set of documents (York [0078], [0115], Gan [0059], [0067], Brave [0144], [0149]); and 
determining the third set of documents comprising one or more documents having the key texts (York [0101], [0115] Gan [0059], [0072], Brave [0144], [0149]).

Regarding claim 5, York as modified teaches the method of claim 2, wherein at least one of the second set of documents or the third set of documents include one or more documents to which the user has not accessed (Gan [0045], [0067], Brave [0237], [0149]).

Regarding claim 6, York as modified teaches the method of claim 2, wherein the generating of the first set of documents comprises at least one of: 
eliminating one or more documents to which the user does not have access and have events by less than a predetermined number of the one or more collaborators (York [0114], [0121]); or 
eliminating one or more documents set to be not discoverable by search performed via the cloud-based content management platform (York [0090], [0118], Gan [0059], [0072]).

Regarding claims 7 and 14 York as modified teaches the method, the system, wherein the identifying of the one or more target documents for the user comprises at least one of: 
determining the number of view events associated with the respective document by either other users or the one or more collaborators (Brave [0076], [0085], [0220], [0229]); or 
determining the number of collaborative events in view of a number of the user's interactive events with the respective document, a number of the one or more other users' interactive events with the respective document (Brave [0076], [0085], [0220], [0229]) and a likelihood of the user performing an interactive event with one or more other users involved in the respective document (York [0117], Brave [0165]), wherein an interactive event is an event generated in response to an event by another user (Gan [0043]).

Regarding claim 8, York as modified teaches the method of claim 1, wherein the identifying of the one or more target documents for the user comprises: 
for each document in the first set of documents, applying the amount of overlap in topicality between the respective document and the user's current working set of documents, the number of view events of the respective document, and the number of collaborative events associated with the respective document ([0076], [0085], [0220], [0229], [0116], [0191], [0218], [0220], [0222], [0228], F7 see Collaborative: Document Management) to a machine learning model as an input (Brave [0052], p.12 see “Method for the Self-learning and Adapting of Systems”, [0151] “the system is a learning system”, [0191], [0237]); and 
obtaining, from the machine learning model, an output, the output indicating a probability of the user being interested in the respective document (York [0059], [0112] “relevance engine for ranking based on their likely relevance to a user viewing a content object”, [0117] “reflect, to a greater or lesser degree, a relative likelihood of each of a plurality of potential topic's being relevant to the user at a specific moment”, Brave [0116]).

Regarding claims 9, 15 and 20, York as modified teaches the method, the system and the medium, wherein the GUI comprises one or more suggestion cards, each suggestion card identifying each target document, and each suggestion card comprising: 
a title information including a document type and a title of a respective document (York [0125]-[0126], F12, Gan [0046]); 
an image representation of the respective document (York F12, [0125]); 
an action button providing access to the respective document (York [0128], F12-16); and 
a reason text describing a reason for the identification of the respective document (York F12:1201, F16:1610, 1620).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	November 7, 2022